Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-20 are pending.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2186.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


5.	Claims 1-10 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-3, 6, 4, 7, 5, 8-10 respectively in Patent No. 11,256,488.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-3, 6, 4, 7, 5, 8-10 of the US Patent No. 11,256,448 are similar in scope to claims 1-10 of the present application with only obvious wording variations.

6.	Claims 11-15 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 11-12, 14, 13, 15 respectively in Patent No. 11,256,488.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 11-12, 14, 13, 15 of the US Patent No. 11,256,448 are similar in scope to claims 11-15 of the present application with only obvious wording variations.

7.	Claims 16-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 16-17, 19,-20, 18 respectively in Patent No. 11,256,488.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 16-17, 19-20, 18 of the US Patent No. 11,256,448 are similar in scope to claims 16-20 of the present application with only obvious wording variations.

Present Application
Pat No. 11,256,448
1. A storage device, comprising: 
a receiver to receive a first request from a host and to receive a first response from a second storage device; 

a transmitter to send a second request to the second storage device and to send a second response the host; 



flash storage for data; and 

a controller to generate the second request based at least in part on the first request and to generate the second response based at least in part on the first response, 


wherein the storage device is used as a cache for data stored on the second storage device.
2. The storage device according to claim 1, wherein the storage device includes: 15 a Peripheral Component Interconnect Express (PCIe) port; or an Ethernet port; or a combination thereof.

3. The storage device according to claim 1, further comprising a storage-related 20 processing unit (SPU). 

4. The storage device according to claim 3, wherein the SPU is operative to manage storage of data on the second storage device. 

5. The storage device according to claim 1, further comprising a general data processing unit (DPU).

6. The storage device according to claim 5, wherein the DPU is operative to execute instructions of an application. 

7. The storage device according to claim 1, wherein the storage device includes a cache namespace.


8. The storage device according to claim 7, wherein the storage device includes a 5 first queue and a second queue for the cache namespace.

9. The storage device according to claim 8, wherein the cache namespace includes: a cache manager to manage a third request received via the first queue and to issue a fourth request via the second queue; and a persistent memory to store data based on the third request and the fourth request.

10. The storage device according to claim 9, wherein the cache namespace further includes a processing unit (PU) buffer for data assembly and disassembly.

11. A method comprising: receiving a first write request for a data from a host at a first storage device; generating a second write request based at least in part on the first write request; sending the second write request for the data from the first storage device to a second storage device; 20 receiving a write result from the second storage device at the first storage device; and sending the write result from the first storage device to the host.



12. The method according to claim 11, wherein sending the second write request for the data from the first storage device to the second storage device includes sending the second write request for the data from the first storage device to the second storage device and a third storage device. 


13. The method according to claim 12, wherein sending the second write request for the data from the first storage device to the second storage device and the third storage device includes: disassembling the data into a first portion of the data and a second portion of the data; sending the first portion of the data from the first storage device to the second storage device; and sending the second portion of the data from the first storage device to the third storage device.

14. The method according to claim 11, wherein: sending the second write request for the data from the first storage device to the second storage device includes sending a Key-Value (KV) write request for the data from the first storage device to a KV storage device; and receiving a write result from the second storage device at the first storage device includes receiving the write result from the KV storage device at the first storage device.


15. The method according to claim 14, further comprising generating the KV write request based at least in part on the first write request. 

16. A method, comprising: receiving a first read request for a data from a host at a first storage device; sending a second read request for the data from the first storage device to a second storage device based at least in part on the data not being stored on the first storage device; and receiving the data from the second storage device at the first storage device; and sending the data from the first storage device to the host. 





17. The method according to claim 16, wherein sending the second read request for the data from the first storage device to the second storage device includes sending the second read request for the data from the first storage device to the second storage device and a third storage device.

18. The method according to claim 17, wherein receiving the data from the second storage device at the first storage device includes receiving the data from the second storage device at the first storage device and from the third storage device at the first storage device.
19. The method according to claim 18, wherein receiving the data from the second storage device at the first storage device and from the third storage device at the first storage device includes: receiving a first portion of the data from the second storage device at the first storage device; receiving a second portion of the data from the third storage device at the first storage device; and reassembling the data from the first portion of the data and the second portion of the data.
20. The method according to claim 16, further comprising applying an acceleration function to the data before sending the data from the first storage to the host.
1. A [Solid State Drive (SSD)], comprising: 
a first port to receive at least one of a first read requests or a first write requests from a host and to send at least a first response to the host; 
a second port to send at least one of a second read request or a second write request to a second storage device and to receive at least a second response from the second storage device; 
flash storage for data; and 

an SSD controller to generate the at least one second read requests or the second write requests based at least in part on the at least one of the first read request or the first write request and to generate the at least the first response based at least in part on the at least the second response, 
wherein the SSD is used as a cache for data stored on the second storage 

2. An SSD according to claim 1, wherein: the first port includes a Peripheral Component Interconnect Express (PCIe) port; and the second port includes an Ethernet port.

3. An SSD according to claim 1, further comprising a storage-related processing unit (SPU). device.

6. An SSD according to claim 3, wherein the SPU is operative to manage storage of data on the second storage device.

4. An SSD according to claim 1, further comprising a general data processing unit (DPU).

7. An SSD according to claim 4, wherein the DPU is operative to execute instructions of an application.


5. An SSD according to claim 1, wherein the SSD includes at least one cache namespace.


8. An SSD according to claim 5, wherein the SSD includes at least one first queue and at least one second queue for the at least one cache namespace.
9. An SSD according to claim 8, wherein the at least one cache namespace includes: a cache manager to manage requests received via the at least one first queue and to issue requests via the at least one second queue; and a persistent memory to store data based on the requests.

10. An SSD according to claim 9, wherein the at least one cache namespace further includes a processing unit (PU) buffer for data assembly and disassembly.

11. A method comprising: receiving a first write request for a data from a host at a Solid State Drive (SSD) over a first port of the SSD; generating a second write request based at least in part on the first write request; sending the second write request for the data from the SSD to a second storage device over a second port of the SSD receiving a write result from the second storage device at the SSD over the second port of the SSD; and sending the write result from the SSD to the host over the first port of the SSD.

12. A method according to claim 11, wherein sending a second write request for the data from the SSD to a second storage device over a second port of the SSD includes sending the second write request for the data from the SSD to at least the second storage device and a third storage device over the second port of the SSD.

14. A method according to claim 12, wherein sending the second write request for the data from the SSD to at least the second storage devices and a third storage device over the second port of the SSD includes: disassembling the data into at least two portions of the data; and sending a portion of the data from the SSD to one of at least the second storage devices and the third storage device over the second port of the SSD.


13. A method according to claim 11, wherein: sending a second write request for the data from the SSD to a second storage device over a second port of the SSD sending a Key-Value (KV) write request for the data from the SSD to a Key-Value SSD (KV-SSD) over the second port of the SSD; and receiving a write result from the second storage device at the SSD over the second port of the SSD includes receiving the write result from the KV-SSD at the SSD over the second port of the SSD.
15. A method according to claim 13, further comprising generating the KV write request from the first write request.

16. A method, comprising: receiving a first read request for a data from a host at a Solid State Drive (SSD) over a first port of the SSD; determining whether the data is stored in a flash storage of the SSD; based at least in part on the data not being stored in the flash storage of the SSD: sending a second read request for the data from the SSD to a second storage device over a second port of the SSD; and receiving the data from the second storage device at the SSD over the second port of the SSD; and sending the data from the SSD to the host over the first port of the SSD.

17. A method according to claim 16, wherein sending a second read request for the data from the SSD to a second storage device over a second port of the SSD includes sending the second read request for the data from the SSD to a plurality of second storage devices over the second port of the SSD.

19. A method according to claim 17, wherein receiving the data from the second storage device at the SSD over the second port of the SSD includes receiving the data from the plurality of second storage devices at the SSD over the second port of the SSD.

20. A method according to claim 19, wherein receiving the data from the plurality of second storage devices at the SSD over the second port of the SSD includes: receiving at least two portions of the data from the plurality of second storage devices at the SSD over the second port of the SSD; and reassembling the data from the at least two portions of the data.




18. A method according to claim 16, further comprising applying an acceleration function to the data before sending the data from the SSD to the host over the first port of the SSD.

In re Karlson, 136 USPQ 189 (ccPA 1963).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
8.	Claims 1-8, 11 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Kachare et al. (US Pub No. 2018/0307650).  
In regard to claim 1, Kachare et al. disclose a storage device, comprising: a receiver (item 105) to receive first read requests and first write requests from a host (item 100); a transmitter (item 107) to send second read requests and second write requests to a second storage device (item 109) (as shown in Fig. 2, which is reproduced below for ease of reference and convenience, Kachare discloses an LL-DAX storage and data access system according to one embodiment of the present disclosure includes a host device 100 and an LL-DAX eSSD 101 (i.e., a series of NVMe SSD devices connected over Ethernet). The LL-DAX eSSD is a standard NVMe-oF eSSD, with additional LL-DAX feature support. The host device 100 includes an application 102, LL-DAX block storage software 103, and an RDMA transport layer 104. In the illustrated embodiment, the LL-DAX eSSD 101 includes an RDMA target layer 105, an LL-DAX receive buffer 106 connected to the RDMA target layer 105, an LL-DAX host interface (I/F) 107 connected to the LL-DAX receive buffer 106, a flash translation layer (FTL) 108 connected to the LL-DAX host interface (I/F) 107, and LL-DAX storage 109 connected to the FTL 108. As described in more detail below, the LL-DAX block storage software 103 in the host device 100 utilizes an LL-DAX protocol to send host commands (e.g., RDMA READ and RDMA WRITE commands) to the RDMA target 105 in the LL-DAX eSSD 101 to obtain low-latency direct access to data stored in the LL-DAX storage 109 (e.g., the LL-DAX block storage software 103 provides storage service to the application 102 or other system software layers at the host 100 and utilizes RDMA READ and RDMA WRITE requests to transfer data to and from the LL-DAX storage in the LL-DAX eSSDs). In this manner, the system of the present disclosure is configured to bypass a filesystem layer 110, an operating system (OS) layer 111, a block storage layer 112, and an NVMe-oF layer 113 of the host device 100 and obtain low-latency direct access to the data stored in the LL-DAX storage 109 of the LL-DAX eSSD 101.  See para 36-38);

    PNG
    media_image1.png
    752
    467
    media_image1.png
    Greyscale

flash storage (item 106) for data (in Kachare, the LL-DAX eSSD 101 includes an RDMA target layer 105, an LL-DAX receive buffer 106 connected to the RDMA target layer 105, an LL-DAX host interface (I/F) 107 connected to the LL-DAX receive buffer 106, a flash translation layer (FTL) 108 connected to the LL-DAX host interface (I/F) 107.  See para 36-37); and a controller (item 107) to generate the second request based at least in part on the first request and to generate the second response based at least in part on the first response, wherein the storage device is used as a cache for data stored on the second storage device.
 (in Kachare, the LL-DAX HIF logic 107 (see FIG. 2) determines whether the host command is an RDMA READ request or an RDMA WRITE request. If the host command is determined to be an RDMA WRITE command, at operation 206 the LL-DAX HIF logic 107 determines whether the RDMA WRITE command is an LL-DAX WRITE command or an LL-DAX DELETE command (which is transmitted with the RDMA WRITE command) by inspecting the opcode value of the host command. At operation 207, when the LL-DAX HIF logic 107 determines that the host command is an LL-DAX WRITE command (e.g., when the opcode value of the command is 0), the LL-DAX HIF logic 107 first persists the received data to the flash media (e.g., LL-DAX capacity 109, as shown in FIG. 2) or cache at operation 208 and then the LL-DAX HIF logic 107 acknowledges the RDMA WRITE at operation 209 (e.g., an acknowledgement of the LL-DAX WRITE command is transmitted to the host by the LL-DAX HIF logic 107. If the eSSD has a power-loss protected buffer, received write data could be written to cache and then the RDMA WRITE packet may be acknowledged.  See para 48-50).
In regard to claim 2, Kachare et al. disclose wherein: the first port includes a Peripheral Component Interconnect Express (PCIe) port; and the second port includes an Ethernet port (in Kachare, an LL-DAX storage and data access system according to one embodiment of the present disclosure includes a host device 100 and an LL-DAX eSSD 101 (i.e., a series of NVMe SSD devices connected over Ethernet). The LL-DAX eSSD is a standard NVMe-oF eSSD, with additional LL-DAX feature support. The host device 100 includes an application 102, LL-DAX block storage software 103, and an RDMA transport layer 104. In the illustrated embodiment, the LL-DAX eSSD 101 includes an RDMA target layer 105, an LL-DAX receive buffer 106 connected to the RDMA target layer 105, an LL-DAX host interface (I/F) 107 connected to the LL-DAX receive buffer 106, a flash translation layer (FTL) 108 connected to the LL-DAX host interface (I/F) 107, and LL-DAX storage 109 connected to the FTL 108.  See para 36-37).
In regard to claim 3, Kachare et al. further disclose a storage-related processing unit (SPU) (item 108) (in Kachare, a flash translation layer (FTL) 108 connected to the LL-DAX host interface (I/F) 107, and LL-DAX storage 109 connected to the FTL 108. As described in more detail below, the LL-DAX block storage software 103 in the host device 100 utilizes an LL-DAX protocol to send host commands (e.g., RDMA READ and RDMA WRITE commands) to the RDMA target 105 in the LL-DAX eSSD 101 to obtain low-latency direct access to data stored in the LL-DAX storage 109.  See para 36-38).
In regard to claim 4, Kachare et al. disclose wherein the SPU is operative to manage storage of data on the second storage device (in Kachare, a flash translation layer (FTL) 108 connected to the LL-DAX host interface (I/F) 107, and LL-DAX storage 109 connected to the FTL 108. As described in more detail below, the LL-DAX block storage software 103 in the host device 100 utilizes an LL-DAX protocol to send host commands (e.g., RDMA READ and RDMA WRITE commands) to the RDMA target 105 in the LL-DAX eSSD 101 to obtain low-latency direct access to data stored in the LL-DAX storage 109.  See para 36-38).
In regard to claim 5, Kachare et al. further disclose a general data processing unit (DPU) (item 103) (in Kachare, the eSSD receives an RDMA READ request or an RDMA WRITE request from the LL-DAX block storage software layer 103 (see FIG. 2) at the host device. At operation 202, it is determined whether the RDMA READ request or the RDMA WRITE request is on the LL-DAX QP. When the eSSD receives an RDMA READ or RDMA WRITE request that is not on the LL-DAX QP, the RDMA READ or RDMA WRITE command follows the standard NVME-oF protocol for accessing the eSSD, as shown at operation 203. When the eSSD receives an RDMA READ or RDMA WRITE request on the LL-DAX QP from the LL-DAX block storage software layer 103 at the host device, the RDMA request is forwarded to the LL-DAX host interface (HIF) logic 107.  See para 47-49).
In regard to claim 6, Kachare et al. disclose wherein the DPU is operative to execute instructions of an application (in Kachare, the eSSD receives an RDMA READ request or an RDMA WRITE request from the LL-DAX block storage software layer 103 (see FIG. 2) at the host device. At operation 202, it is determined whether the RDMA READ request or the RDMA WRITE request is on the LL-DAX QP. When the eSSD receives an RDMA READ or RDMA WRITE request that is not on the LL-DAX QP, the RDMA READ or RDMA WRITE command follows the standard NVME-oF protocol for accessing the eSSD, as shown at operation 203. When the eSSD receives an RDMA READ or RDMA WRITE request on the LL-DAX QP from the LL-DAX block storage software layer 103 at the host device, the RDMA request is forwarded to the LL-DAX host interface (HIF) logic 107.  See para 47-49).
In regard to claim 7, Kachare et al. disclose wherein the storage device is organized into at least one cache namespace (in Kachare, the LL-DAX storage capacity 109 may be shared with NVMe-oF Namespaces. In one or more embodiments in which the LL-DAX storage capacity 109 shared with NVMe-oF Namespaces, access coordination is performed at higher levels of the host software.  See figure 2, para 43-44).
In regard to claim 8, Kachare et al. disclose wherein the storage device includes at least one first queue and at least one second queue for the at least one cache namespace (in Kachare, the LL-DAX storage capacity 109 may be shared with NVMe-oF Namespaces. In one or more embodiments in which the LL-DAX storage capacity 109 shared with NVMe-oF Namespaces, access coordination is performed at higher levels of the host software.  See figure 2, para 43-44).
In regard to claim 11, Kachare et al. disclose a method comprising: receiving a first write request for a data from a host at a first storage device (as shown in Fig. 6, which is reproduced below for ease of reference and convenience, Kachare discloses determines whether the host command is an RDMA READ request or an RDMA WRITE request. If the host command is determined to be an RDMA WRITE command, at operation 206 the LL-DAX HIF logic 107 determines whether the RDMA WRITE command is an LL-DAX WRITE command or an LL-DAX DELETE command (which is transmitted with the RDMA WRITE command) by inspecting the opcode value of the host command. At operation 207, when the LL-DAX HIF logic 107 determines that the host command is an LL-DAX WRITE command (e.g., when the opcode value of the command is 0), the LL-DAX HIF logic 107 first persists the received data to the flash media (e.g., LL-DAX capacity 109, as shown in FIG. 2) or cache at operation 208 and then the LL-DAX HIF logic 107 acknowledges the RDMA WRITE at operation 209 (e.g., an acknowledgement of the LL-DAX WRITE command is transmitted to the host by the LL-DAX HIF logic 107. If the eSSD has a power-loss protected buffer, received write data could be written to cache and then the RDMA WRITE packet may be acknowledged.  See para 50);

    PNG
    media_image2.png
    724
    506
    media_image2.png
    Greyscale

generating the second request based at least in part on the first write request 
 (in Kachare, the LL-DAX HIF logic 107 (see FIG. 2) determines whether the host command is an RDMA READ request or an RDMA WRITE request. If the host command is determined to be an RDMA WRITE command, at operation 206 the LL-DAX HIF logic 107 determines whether the RDMA WRITE command is an LL-DAX WRITE command or an LL-DAX DELETE command (which is transmitted with the RDMA WRITE command) by inspecting the opcode value of the host command. At operation 207, when the LL-DAX HIF logic 107 determines that the host command is an LL-DAX WRITE command (e.g., when the opcode value of the command is 0), the LL-DAX HIF logic 107 first persists the received data to the flash media (e.g., LL-DAX capacity 109, as shown in FIG. 2) or cache at operation 208 and then the LL-DAX HIF logic 107 acknowledges the RDMA WRITE at operation 209 (e.g., an acknowledgement of the LL-DAX WRITE command is transmitted to the host by the LL-DAX HIF logic 107. If the eSSD has a power-loss protected buffer, received write data could be written to cache and then the RDMA WRITE packet may be acknowledged.  See para 48-50); sending a second write request for the data from the first storage device to a second storage device over a second storage device (in Kachare, if the host command is determined to be an RDMA WRITE command, at operation 206 the LL-DAX HIF logic 107 determines whether the RDMA WRITE command is an LL-DAX WRITE command or an LL-DAX DELETE command (which is transmitted with the RDMA WRITE command) by inspecting the opcode value of the host command. At operation 207, when the LL-DAX HIF logic 107 determines that the host command is an LL-DAX WRITE command (e.g., when the opcode value of the command is 0), the LL-DAX HIF logic 107 first persists the received data to the flash media (e.g., LL-DAX capacity 109, as shown in FIG. 2) or cache at operation 208 and then the LL-DAX HIF logic 107 acknowledges the RDMA WRITE at operation 209 (e.g., an acknowledgement of the LL-DAX WRITE command is transmitted to the host by the LL-DAX HIF logic 107. If the eSSD has a power-loss protected buffer, received write data could be written to cache and then the RDMA WRITE packet may be acknowledged.  See para 50); and receiving a write result from the second storage device at the first storage device (in Kachare, if the host command is determined to be an RDMA WRITE command, at operation 206 the LL-DAX HIF logic 107 determines whether the RDMA WRITE command is an LL-DAX WRITE command or an LL-DAX DELETE command (which is transmitted with the RDMA WRITE command) by inspecting the opcode value of the host command. At operation 207, when the LL-DAX HIF logic 107 determines that the host command is an LL-DAX WRITE command (e.g., when the opcode value of the command is 0), the LL-DAX HIF logic 107 first persists the received data to the flash media (e.g., LL-DAX capacity 109, as shown in FIG. 2) or cache at operation 208 and then the LL-DAX HIF logic 107 acknowledges the RDMA WRITE at operation 209 (e.g., an acknowledgement of the LL-DAX WRITE command is transmitted to the host by the LL-DAX HIF logic 107. If the eSSD has a power-loss protected buffer, received write data could be written to cache and then the RDMA WRITE packet may be acknowledged.  See para 50); and sending the write result from the first storage to the host (in Kachare, if the host command is determined to be an RDMA WRITE command, at operation 206 the LL-DAX HIF logic 107 determines whether the RDMA WRITE command is an LL-DAX WRITE command or an LL-DAX DELETE command (which is transmitted with the RDMA WRITE command) by inspecting the opcode value of the host command. At operation 207, when the LL-DAX HIF logic 107 determines that the host command is an LL-DAX WRITE command (e.g., when the opcode value of the command is 0), the LL-DAX HIF logic 107 first persists the received data to the flash media (e.g., LL-DAX capacity 109, as shown in FIG. 2) or cache at operation 208 and then the LL-DAX HIF logic 107 acknowledges the RDMA WRITE at operation 209 (e.g., an acknowledgement of the LL-DAX WRITE command is transmitted to the host by the LL-DAX HIF logic 107. If the eSSD has a power-loss protected buffer, received write data could be written to cache and then the RDMA WRITE packet may be acknowledged.  See para 50);

Examiner's note:

Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Allowable Subject Matter
9.	Claims 16-20 are allowable over the prior of records.
10.	Claims 9-10, 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:  Claims 9, 12, 14, 16 are allowable over the prior art of record because the prior arts, cited in its entirety, or in combination, do not teach wherein the cache namespace includes: a cache manager to manage a third request received via the first queue and to issue a fourth request via the second queue; and a persistent memory to store data based on the third request and the fourth request.
 (claim 9); wherein sending the second write request for the data from the first storage device to the second storage device includes sending the second write request for the data from the first storage device to the second storage device and a third storage device (claim 12); wherein: sending the second write request for the data from the first storage device to the second storage device includes sending a Key-Value (KV) write request for the data from the first storage device to a KV storage device; and receiving a write result from the second storage device at the first storage device includes receiving the write result from the KV storage device at the first storage device (claim 14); receiving a first read request for a data from a host at a first storage device; sending a second read request for the data from the first storage device to a second storage device based at least in part on the data not being stored on the first storage device; and receiving the data from the second storage device at the first storage device; and sending the data from the first storage device to the host (claim 16).
Conclusion
12.	 All claims are rejected.  
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.
/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186